Title: [Diary entry: 30 December 1785]
From: Washington, George
To: 

Friday 30th. Thermometer at 46 in the [morning]— at Noon and  at Night. A good deal of rain fell in the Night which ceased about day break but the Wind from the Southward continued to blow very hard all day with flying Clouds. Went to Dogue run again to compleat my Surveys of the Fields which I did about 2 Oclock and upon my r[e]turn Found Miss Sally Ramsay Miss Kitty Washington—Mr. Porter and Doctr. Craik Junr. here. Mr. Shaw also returned from Alexandria before Dinner.